                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

    CLARK DAVID BRUMFIELD                                          CIVIL ACTION

    VERSUS                                                           NO. 19-10818

    KAMATH L. BURDE, MEGHANA                                      SECTION “R”(1)
    HEMPHILL, AND JAMES RIVER
    INSURANCE COMPANY



                             ORDER AND REASONS


          Before the Court is plaintiff Clark David Brumfield’s motion to remand

to state court. 1 Because complete diversity does not exist, the Court grants

the plaintiff’s motion.



     I.      BACKGROUND

          On April 2, 2019, the plaintiff filed suit in Louisiana state court against

defendants Burde Kamath, 2 Meghana Hemphill, and the James River

Insurance Company (“James River”), for damages that the plaintiff allegedly

suffered in a car collision.          The plaintiff alleges that Burde Kamath




1     R. Doc. 5-2.
2     The complaint and subsequent filings incorrectly name one defendant
“Kamath Burde” instead of his correct name “Burde Kamath.” See R. Doc.
5-2 at 2. In this Order and Reasons, we use the defendant’s correct name.
negligently drove into the plaintiff’s car, causing the plaintiff substantial

injury.3 Kamath’s car was owned by Hemphill.4 As a result, plaintiff sued

both Kamath and Hemphill.          Brumfield also sued his own insurance

company, James River, which is incorporated in Ohio and headquartered in

Virginia.5   Kamath’s and Hemphill’s primary insurers—Progressive and

Geico—respectively, paid out their policy limits. 6 Brumfield signed a limited

release with Kamath and Hemphill, settling his claims against them except

to the extent necessary to pursue any claims against an excess insurer. 7

      On May 30, 2019, James River removed the suit to federal court.8

While acknowledging that the plaintiff and defendants Kamath and

Hemphill are all residents and domiciliaries of Louisiana, James River

contended that this Court has diversity jurisdiction over the action because

Kamath and Hemphill were improperly joined. 9 Specifically, James River

argues that because the plaintiff entered a settlement with Kamath and




3     R. Doc. 1-2 at 1-2.
4     Id.at 2.
5     See R. Doc. 1 at 2; R. Doc. 1-2.
6     See R. Doc. 15-1 at 2; R. Doc. 15-2 at 4.
7     R. Doc. 15-1; R. Doc. 15-2.
8     R. Doc. 1.
9     Id. at 2-3.
                                       2
Hemphill, plaintiff cannot state a viable cause of action against Kamath or

Hemphill under Louisiana law, and they are therefore improperly joined. 10

      Shortly after the defendant’s removal of this case, Kamath signed an

affidavit in which he attested that he was insured by Allstate, and not only

Progressive, at the time of the accident. 11 Brumfield subsequently amended

his state court complaint to add Allstate as a defendant, although the state

court was deprived of jurisdiction upon removal, rendering the amendment

void. 12 On June 28, 2019, the plaintiff filed a motion to remand this matter

to state court, arguing that this Court is without subject-matter jurisdiction

because plaintiff still has a valid claim against Kamath, who resides in the

same state as the plaintiff. 13 Brumfield contends he has such a claim because

he signed only a limited release with the defendants and specifically reserved

an action against an insured defendant to the extent necessary to assert

claims against an excess insurer. 14




10    Id. at 2-4.
11    R. Doc. 5-3.
12    R. Doc. 5-6.
13    R. Doc. 5-2.
14    Id. at 3-4.
                                       3
   II.     LEGAL STANDARD

         The plaintiff’s remand motion is governed by the standard for

improper joinder, set forth below.

         A defendant may generally remove a civil action filed in state court if

the federal court has original jurisdiction over the action. See 28 U.S.C.

§ 1441(a). The removing party bears the burden of showing that federal

jurisdiction exists. See Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th

Cir. 1995). “The jurisdictional facts that support removal must be judged at

the time of removal.” Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883

(5th Cir. 2000). In assessing whether removal is appropriate, the Court is

guided by the principle that removal statutes should be strictly construed

because federal courts are courts of limited jurisdiction. See, e.g., Manguno

v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).

Accordingly, “[a]ny ambiguities are construed against removal.” Id.

         For diversity jurisdiction to exist, the amount in controversy must

exceed $75,000, and there must be complete diversity between plaintiffs and

defendants. See 28 U.S.C. § 1332(a); Owen Equip. & Erection Co. v. Kroger,

437 U.S. 365, 373 (1978). Here, the parties do not dispute that the amount-

in-controversy requirement is satisfied. However, complete diversity is

contested. Ordinarily, having a plaintiff and a defendant who reside in the


                                        4
same state would destroy complete diversity. See McLaughlin v. Miss.

Power Co., 376 F.3d 344, 353 (5th Cir. 2004). And when a nondiverse party

is properly joined as a defendant, no defendant may remove the case under

28 U.S.C. § 1332.      But a defendant may remove by showing that the

nondiverse party was joined improperly. Smallwood v. Ill. Cent. R.R. Co.,

352 F.3d 220, 222-23 (5th Cir. 2003).

      The burden of demonstrating improper joinder is a heavy one, as the

doctrine is a narrow exception to the rule of complete diversity. Smallwood,

352 F.3d at 222. A defendant may establish improper joinder by showing

either “(1) actual fraud in the pleading of jurisdictional facts, or (2) inability

of the plaintiff to establish a cause of action against the non-diverse party in

state court.” Id. at 222-23. Here, there is no allegation that plaintiff

fraudulently pleaded jurisdictional facts; accordingly, only the second prong

of the improper joinder test is at issue. To determine whether the individual

defendants were improperly joined under the second prong, the Court asks

whether “there is arguably a reasonable basis for predicting that the state law

might impose liability on the facts involved.” Id. at 223 (quoting Jernigan v.

Ashland Oil Inc., 989 F.2d 812, 816 (5th Cir. 1993)) (internal quotation

marks omitted).




                                        5
   “In analyzing whether a plaintiff has demonstrated a reasonable

possibility of recovery, the district court may ‘conduct a Rule 12(b)(6)-type

analysis, looking initially at the allegations of the complaint to determine

whether the complaint states a claim under state law against the in-state

defendant.” Menendez v. Wal-Mart Stores, Inc., 364 F. App’x 62, 69 (5th

Cir. 2010) (per curiam) (quoting Smallwood, 385 F.3d at 573). The scope of

the inquiry for improper joinder, however, is even broader than that for

12(b)(6) because the Court may “pierce the pleadings” and consider whether

summary judgment-type evidence determines whether the plaintiff has a

basis in fact for his or her claim. Smallwood, 352 F.3d at 223 n.8 (citing

Travis v. Irby, 326 F.3d 644, 648-49 (5th Cir. 2003)); see also Menendez,

364 F. App’x at 69. In conducting this inquiry, the Court must “take into

account all unchallenged factual allegations, including those alleged in the

complaint, in the light most favorable to the plaintiff.” Travis, 326 F.3d at

649. So, too, must the Court resolve all contested issues of fact and all

ambiguities of state law in favor of the party opposing removal. See id.; Elam

v. Kan. City S. Ry. Co., 635 F.3d 796, 813 (5th Cir. 2011).




                                      6
     III. DISCUSSION

       Whether remand is required turns on whether Brumfield “states a

claim under state law” against Kamath, an in-state defendant. 15 Menendez,

364 F. App’x at 69. If the plaintiff does state a claim against Kamath under

Louisiana law, Kamath is properly joined and remand is mandated, as

complete diversity does not exist.

       To examine whether the plaintiff maintains a claim against Kamath,

the Court looks to the release Brumfield signed partially absolving Kamath

of liability. In Louisiana, such a release is known as a Gasquet release, as it

was authorized by the case Gasquet v. Commercial Union Ins. Co., 391 So.2d

466 (La. App. 4 Cir. 1980). Under a Gasquet release, the plaintiff releases

the defendant from liability except as necessary to pursue an action against

the defendant’s excess insurer. Such releases are generally done where, as

here, the defendant has a primary insurer that pays the policy limits, and the

plaintiff wishes to pursue a claim against any excess insurer. See RSUI

Indem. Co. v. Am. States Ins. Co., 127 F. Supp. 3d 649, 657-58 (E.D. La. 2015)

(explaining the use of a Gasquet release). The release Brumfield signed with




15    Plaintiff does not claim that Hemphill is properly joined or that her
presence in the suit defeats diversity. Therefore, the Court does not reach
this question and examines only the plaintiff’s claim against Kamath.
                                       7
both individual defendants specifically states that he reserves the following

rights:

            to maintain insurance claims and a civil cause of
            action against Timothy Hemphill and Burde Kamath
            only to the extent legally required maintain Clark
            David Brumfield’s full rights to pursue and prosecute
            any claims or civil actions against other insurance
            policies that may provide coverage to Timothy
            Hemphill and Burde Kamath. 16

      Although the plaintiff signed a limited release, he “retained a very real

and specific claim against the tortfeaser,” such that he could bring a claim

against Kamath’s excess insurer. Durel v. Howard, No. 13-cv-5991, 2013 WL

6499723, at *2 (E.D. La. Dec. 11, 2013). If Kamath had no excess insurer, or

if the plaintiff had otherwise released or settled with the excess insurer, there

would be no remaining basis for a claim against Kamath. But here, Kamath

does have an excess insurer, and thus Brumfield can still “state a claim under

state law” against both the tortfeaser and the excess insurer. Menendez, 364

F. App’x 62, 69. And although Kamath notified Brumfield of the claim after

James River removed the case, Kamath was still liable under the Gasquet

release at the time of removal, and Brumfield still held a claim against

Kamath at that time. Even with a Gasquet release, a claim against Kamath

is necessary for a claim against Allstate under Louisiana’s Direct Action


16    R. Doc. 15-2 at 4 (emphasis omitted).
                                    8
statute. See La. R.S. 22:1269(B)(1). That statute provides that a plaintiff

cannot bring a tort claim against an insurer unless he or she also brings a

claim against the insured, except in limited circumstances not present here.

Id. 17

         Because Louisiana law affords Brumfield a claim against Kamath

notwithstanding the Gasquet release, Kamath has not been improperly

joined. Indeed, James River does not seem to disagree. Rather, defendant

argues that joinder was improper and remand unnecessary only if the

plaintiff fully released Kamath and did not execute a Gasquet release.18

Having reviewed the release at issue, that is not the case here, as Brumfield




17    Louisiana courts have emphasized that an insurer’s liability is based in
the liability of the insured, who committed the tort. See, e.g., Brown v.
Unknown Driver, 925 So.2d 583, 590 (La. App. 4 Cir. 2006); Lucey v.
Harris, 490 So. 2d 416, 419 (La. App. 5 Cir. 1986). In Soileau v. Smith True
Value Rental, 144 So.3d 771 (La. 2013), the Louisiana Supreme Court held
for the first time that under the Direct Action Statute, a judgment may be
entered against an insurer even if the insured party has been dismissed. Id.
at 778-79. However, the Court there also held that an insured is a necessary
party when, as here, an action was being commenced against the insurer. Id.
The Louisiana Supreme Court also found it relevant to its holding that the
insured and insurer had been codefendants for two years, and the insured
defendant was dismissed at trial. Id. at 779 n.5. Here, where plaintiff first
sued Allstate in June and before the litigation progressed significantly, the
holding in Soileau does not render Kamath an unnecessary party at this point
in the litigation.
18    R. Doc. 9.
                                      9
executed only a partial release. 19 Therefore, because Kamath has been

properly joined, complete diversity does not exist, and the case must be

remanded to state court.



     IV.    CONCLUSION

       For the foregoing reasons, the plaintiff’s motion to remand is

GRANTED.




           New Orleans, Louisiana, this _____
                                         13th day of September, 2019.


                        _____________________
                             SARAH S. VANCE
                      UNITED STATES DISTRICT JUDGE




19    Other courts that have considered Gasquet releases have similarly
found remand appropriate. See Tipton v. Landen, No. 6:15-cv-02811, 2016
WL 919539, at *5-6 (W.D. La. Mar. 8, 2016) (holding that the citizenship of
a defendant-tortfeasor cannot be ignored for diversity purposes when the
plaintiff sued both tortfeasors and their primary and excess insurers at the
outset of the case, and then settled with the tortfeasors via a Gasquet
release); cf. Dural v. Howard, No. 13-cv-5991, 2013 WL 6499723, at *2
(E.D. La. Dec. 11, 2013) (holding that although the contract at issue was not
a proper Gasquet release, “[t]he circumstances of Gasquet likely would
have precluded removal had it been attempted.”)
                                      10
